DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 3-4, 9, 11-12, and 22 are objected to because of the following informalities:  
In Claim 3, “least one of age…” should read “least one of the age…”.  
In Claim 4, “the plurality of second subjects include the first subject” should read “the plurality of second subjects includes the first subject”.
In Claim 9, “at least one storage” should read “at least one storage medium”, for consistency.
In Claim 11, “least one of age…” should read “least one of the age…”.  
In Claim 12, “the plurality of second subjects include the first subject” should read “the plurality of second subjects includes the first subject”.
In Claim 22, “least one of age…” should read “least one of the age…”. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 17/044,398 (Deng et al, US 2021/0100455 A1, hereinafter Deng). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following claim analysis: 

16/633,167
17/044,398 (Deng)
Claim 1: A system for determining blood pressure, comprising: 
at least one storage medium including a set of instructions; 
a communication platform connected to a network; and 
at least one processor configured to communicate with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to: 
receive a request to determine a blood pressure of a first subject from a terminal; 
obtain data related to a heart activity of the first subject in response to the request; 
determine a personalized model for predicting blood pressure with respect to the first subject; 
determine the blood pressure of the first subject using the personalized model based on the data related to the heart activity of the first subject; and 
send the blood pressure of the first subject to the terminal in response to the request.
Claim 1: A system for determining a blood pressure, comprising: 
at least one storage medium including a set of instructions; 
a communication platform connected to a network; and 
at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to: 
receive a request to determine a blood pressure of a first subject from a terminal; 
obtain data relating to the first subject, the data relating to the first subject including data relating to heart activity of the first subject and personal information relating to the first subject; 
extract target features relating to the first subject from the data relating to the first subject; 
determine a preliminary blood pressure of the first subject using a prediction model based on the target features relating to the first subject; 
determine a predicted blood pressure of the first subject using an optimization model based on the preliminary blood pressure; and Preliminary Amendment Attorney Docket No.: 20624-0015US00 
Application No. PCT/CN2018/082902)Page 4 of 15send the predicted blood pressure of the first subject to the terminal in response to the request.

Claim 2: The system of claim 1, wherein to obtain the data relating to the heart activity of the first subject, the at least one processor is further directed to: communicate with a device connected to the first subject, the device being configured to detect the heart activity of the first subject and generate a signal; and receive from the device, the data relating to heart activity of the first subject generated based on the signal.


Regarding Claim 1, a nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). This type of nonstatutory double patenting situation arises when the claim being examined is, for example, generic to a species or sub-genus claimed in a conflicting patent or application, i.e., the entire scope of the reference claim falls within the scope of the examined claim. In such a situation, a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus. In this type of nonstatutory double patenting situation, an obviousness analysis is not required for the nonstatutory obtaining data relating to the first subject, the data relating to the first subject including data relating to heart activity of the first subject and personal information relating to the first subject; extracting target features relating to the first subject from the data relating to the first subject; determining a preliminary blood pressure of the first subject using a prediction model based on the target features relating to the first subject; and determining a predicted blood pressure of the first subject using an optimization model based on the preliminary blood pressure” is a sub-genus of “obtaining data related to a heart activity of the first subject in response to the request; determining a personalized model for predicting blood pressure with respect to the first subject; and determining the blood pressure of the first subject using the personalized model based on the data related to the heart activity of the first subject”. Therefore, a patent to the genus (the instant application) would improperly extend the right to exclude granted by a patent to the species or sub-genus (Deng) should the genus issue as a patent after the species or sub-genus. See MPEP 804.
Regarding Claim 2, noting that “sensor” and “device” in each application both refer to an apparatus that is connected to the first subject and detects heart activity of the first subject (and therefore identical apparatuses), Deng discloses the claimed invention except for expressly disclosing wherein the processor is further directed to generate the data related to heart activity of the first subject based on the received signal from the sensing device. Instead, Deng teaches the sensing device generating the data relating to heart activity of the first subject and sending the data to the first subject. However, it is well-known, understood, and convention (WURC) in the art for data processing to happen at the device which senses the data and for data processing to happen at a remote processor which receives raw sensed data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deng, by generating the data related to the heart activity of the subject at the processor instead of the sensing device.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 9-11, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Basu et al (US 2018/0116600 A1, hereinafter Basu) in view of Horseman et al (CA 2840795 C, hereinafter Horseman).
Regarding Claim 1, Basu discloses a system for determining blood pressure, comprising: 

a communication platform connected to a network (Element 524, Fig. 5); and 
at least one processor (Element 504, Fig. 5) configured to communicate with the at least one storage medium, wherein when executing the set of instructions (“In some cases, a program may be instantiated via logic processor 504 executing instructions held by non-volatile storage device 512”, [0086]), the at least one processor is directed to: 
obtain data related to a heart activity of a first subject (Steps 104 and 108, Fig. 4); 
determine a personalized model for predicting blood pressure with respect to the first subject (Step 106, Fig. 4); and
determine the blood pressure of the first subject using the personalized model based on the data related to the heart activity of the first subject (Step 110, Fig. 4).
Basu discloses the claimed invention except for expressly disclosing wherein the at least one processor is directed to receive a request to determine a blood pressure of a first subject from a terminal;
obtain data in response to the request; and 
send the blood pressure of the first subject to the terminal in response to the request.
However, Horseman teaches wherein a processor (“computer mouse controller”, [0018]) is directed to receive a request to determine a blood pressure of a first subject from a terminal (“In some embodiments, the computer mouse controller is configured to receive a request for health data from the computer workstation”, [0018]);
obtain data (“collect…the blood pressure of the user”, [0018]) in response to the request (“in response to receiving a request for health data from the computer workstation”, [0018]); and 
send the blood pressure of the first subject to the terminal in response to the request (“transmit, to the computer workstation…the blood pressure of the user”, [0018]).

Regarding Claim 2, modified Basu discloses the system of claim 1, wherein to obtain the data related to the heart activity of the first subject, the at least one processor is further directed to: 
communicate (Fig. 2) with a sensor (Element 200, Fig. 1A) attached to the first subject (“worn on a patient's wrist”, [0014]), the sensor being configured to detect the heart activity  of the first subject and generate a signal (via elements 224, 59, and 54, Figs. 1A and 2);PCT/CN2017/094762)Page 4 of 12 and 
generate the data related to the heart activity of the first subject based on the signal (Elements 48, 52, 56, Fig. 2; also the calibration done in Step 108).  
Regarding Claim 3, modified Basu discloses the system of claim 1, wherein the data related to the heart activity of the first subject includes at least one of 
age of the first subject, 
gender of the first subject, 
height of the first subject, 
weight of the first subject, 
posture of the first subject (“The machine learning model 40 may also be calibrated at least in part by the subject going through a series of perturbations based on posture…”, [0075]), 
time information associated with the request, 
whether or not the first subject has high blood pressure, or 

Regarding Claim 9, Basu discloses a method for determining blood pressure implemented on a computing device having at least one processor (Element 504, Fig. 5), at least one storage (Element 512, Fig. 5), and a communication platform connected to a network (Element 524, Fig. 5), the method comprising: 
obtaining data related to a heart activity of a first subject (Steps 104 and 108, Fig. 4); 
determining a personalized model for predicting blood pressure with respect to the first subject (Step 106, Fig. 4);Preliminary Amendment Attorney Docket No.: 20624-0011 US00and
determining the blood pressure of the first subject using the personalized model based on the data related to the heart activity of the first subject (Step 110, Fig. 4).
Basu discloses the claimed invention except for expressly disclosing receiving a request to determine a blood pressure of a first subject from a terminal; 
obtaining data related to a heart activity of the first subject  in response to the request; and
sending the blood pressure of the first subject to the terminal in response to the request.  
However, Horseman teaches receiving a request to determine a blood pressure of a first subject from a terminal (“In some embodiments, the computer mouse controller is configured to receive a request for health data from the computer workstation”, [0018]); 
obtaining data related to a heart activity of the first subject (“collect…the blood pressure of the user”, [0018])  in response to the request (“in response to receiving a request for health data from the computer workstation”, [0018]); and
sending the blood pressure of the first subject to the terminal in response to the request (“transmit, to the computer workstation…the blood pressure of the user”, [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Basu, with the terminal, requests, and data exchange of Horseman, because this creates a health monitoring system that that provides for of employees in their 
Regarding Claim 10, modified Basu method of claim 9, wherein the obtaining the data related to the heart activity of the first subject comprises: 
communicating (Fig. 2) with a sensor (Element 200, Fig. 1A) attached to the first subject (“worn on a patient's wrist”, [0014]), the sensor being configured to detect the heart activity of the first subject and generate a signal (via elements 224, 59, and 54, Figs. 1A and 2); and 
generating the data related to the heart activity of the first subject based on the signal (Elements 48, 52, 56, Fig. 2; also the calibration done in Step 108).  
Regarding Claim 11, modified Basu discloses the method of claim 9, wherein the data related to the heart activity of the first subject includes at least one of 
age of the first subject, 
gender of the first subject, 
height of the first subject, 
weight of the first subject, 
posture of the first subject (“The machine learning model 40 may also be calibrated at least in part by the subject going through a series of perturbations based on posture…”, [0075]), 
time information associated with the request, 
whether or not the first subject has high blood pressure, or 
whether or not the first subject is under at least one medication (“…and/or taking medication which changes the blood pressure of the subject”, [0075]).  
Regarding Claim 18, Basu discloses a system for determining blood pressure, comprising: 

a communication platform connected to a network (Element 524, Fig. 5); and 
at least one processor (Element 504, Fig. 5) configured to communicate with the at least one storage medium, wherein when executing the set of instructions (“In some cases, a program may be instantiated via logic processor 504 executing instructions held by non-volatile storage device 512”, [0086]), the at least one processor isPreliminary AmendmentAttorney Docket No.: 20624-0011 US00PCT/CN2017/094762) Page 10 of 12directed to: 
obtain data related to a heart activity of a first subject (Steps 104 and 108, Fig. 4); 
send the data related to the heart activity of the first subject to a cloud server (“Aspects of the logic processor 504 may be virtualized and executed by remotely accessible, networked computing devices configured in a cloud-computing configuration”, [0081]); 
receive the blood pressure of the first subject determined by the cloud server (“Aspects of the logic processor 504 may be virtualized and executed by remotely accessible, networked computing devices configured in a cloud-computing configuration”, [0081]; “the herein described methods and processes change the data held by the nonvolatile storage device, and thus transform the state of the non-volatile storage device,”, [0087]) wherein the blood pressure of the first subject is determined by performing: 
determining a personalized model for predicting blood pressure with respect to the first subject (Step 106, Fig. 4); and
determining the blood pressure of the first subject using the personalized model based on the data related to a heart activity of the first subject (Step 110, Fig. 4).  
Basu discloses the claimed invention except for expressly disclosing the at least one processor being Page 10 of 12directed to: 
receive a request to determine a blood pressure of a first subject from a terminal; 
obtain data related to a heart activity of a first subject (Steps 104 and 108, Fig. 4) in response to the request; and 

However, Horseman teaches least one processor being Page 10 of 12directed to: 
receive a request to determine a blood pressure of a first subject from a terminal (“In some embodiments, the computer mouse controller is configured to receive a request for health data from the computer workstation”, [0018]); 
obtain data related to a heart activity of a first subject (“collect…the blood pressure of the user”, [0018])  in response to the request (“in response to receiving a request for health data from the computer workstation”, [0018]); and 
send the blood pressure of the first subject to the terminal in response to the request (“transmit, to the computer workstation…the blood pressure of the user”, [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Basu, with the terminal, requests, and data exchange of Horseman, because this creates a health monitoring system that that provides for of employees in their day-to-day work environment, that reduce the effort required to take part in a health program, that continuously monitors the employees' health in their day-to-day work environments, that rapidly identifies and predicts health issues for the employees, and that provides frequent ( e.g. real-time) feedback that can be used dynamically adjust the employee's day-to-day activities to improve the employees' health and/or to help prevent the predicted health issues from escalating into an actual health conditions, as taught by Horseman ([0005]).
Regarding Claim 21, modified Basu system of claim 18, wherein to obtain the data related to the heart activity of the first subject, the at least one processor is further directed to: 
communicate (Fig. 2) with a sensor (Element 200, Fig. 1A) attached to the first subject (“worn on a patient's wrist”, [0014]), the sensor being configured to detect the heart activity of the first subject and generate a signal (via elements 224, 59, and 54, Figs. 1A and 2); and 
generate the data related to the heart activity of the first subject based on the signal (Elements 48, 52, 56, Fig. 2; also the calibration done in Step 108).  
Regarding Claim 22, modified Basu discloses the system of claim 18, wherein the data related to the heart activity of the first subject includes at least one of 
age of the first subject, 
gender of the first subject, 
height of the first subject, 
weight of the first subject, 
posture of the first subject (“The machine learning model 40 may also be calibrated at least in part by the subject going through a series of perturbations based on posture…”, [0075]), 
time information associated with the request, 
whether or not the first subject has high blood pressure, or 
whether or not the first subject is under at least one medication (“…and/or taking medication which changes the blood pressure of the subject”, [0075]).  

Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Basu in view of Horseman, and further in view of Bardy (US 2002/0169367 A1, hereinafter Bardy).
Regarding Claim 4, modified Basu discloses the system of claim 1, wherein to determine the personalized model for predicting blood pressure with respect to the first subject, the at least one processor is further directed to: 
obtain historical data related to heart activities of a plurality of second subjects (Element 62, Fig. 2; the data had to be obtained by the processor in order to be used by it), wherein
the historical data includes a plurality of historical blood pressure measurements with respect to the plurality of second subjects (Element 68, Fig. 2); 
determine a preliminary model for predicting blood pressure based on the historical data related to the heart activities of the plurality of second subjects (Step 102, Fig. 4); andPreliminary AmendmentAttorney Docket No.: 20624-0011 US00Page 5 of 12 
the heart activity of the first subject (Step 108, Fig. 2).  
Basu discloses the claimed invention except for expressly disclosing wherein the plurality of second subjects include the first subject. However, Bardy teaches a plurality of second subjects, wherein the plurality of second subjects include the first subject (Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Basu, with wherein the plurality of second subjects includes the first subject of Bardy, because as the monitoring population grows, the number of patients with personal traits matching those of the monitored patient will grow, increasing the value of peer group referencing (Bardy, [0048]). This will result in a well-known natural history of disease and will allow for more accurate prediction of the clinical course of the patient being monitored (Bardy, [0048]).
Regarding Claim 5, modified Basu discloses the system of claim 4, wherein to determine the preliminary model for predicting blood pressure based on the historical data related to the heart activities of the plurality of second subjects, the at least one processor is further directed to: 
generate a first model for predicting first blood pressure based on the historical data related to the heart activities of the plurality of second subjects (Step 102, Fig. 4; The personalized machine learning model can be used to predict blood pressure, [0077]; therefore the machine learning model must be capable of predicting blood pressure before personalization).  
Regarding Claim 12, modified Basu discloses the method of claim 9, wherein the determining the personalized model for predicting blood pressure with respect to the first subject further comprises:  Preliminary Amendment 
Attorney Docket No.: 20624-0011 US00obtaining historical data related to heart activities of a plurality of second subjects (Element 62, Fig. 2; the data had to be obtained by the processor in order to be used by it), 
wherein the the historical data includes a plurality of historical blood pressure measurements with respect to the plurality of second subjects (Element 68, Fig. 2); 
the heart activities of the plurality of second subjects (Step 102, Fig. 4); and 
generating the personalized model for predicting blood pressure with respect to the first subject based on the preliminary model for predicting blood pressure and at least part of historical data related to the heart activity of the first subject (Step 108, Fig. 2).  
Basu discloses the claimed invention except for expressly disclosing wherein the plurality of second subjects include the first subject. However, Bardy teaches wherein the plurality of second subjects includes the first subject (Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Basu, with wherein the plurality of second subjects includes the first subject of Bardy, because as the monitoring population grows, the number of patients with personal traits matching those of the monitored patient will grow, increasing the value of peer group referencing (Bardy, [0048]). This will result in a well-known natural history of disease and will allow for more accurate prediction of the clinical course of the patient being monitored (Bardy, [0048]).
Regarding Claim 13, modified Basu discloses the method of claim 12, wherein the determining the preliminary model for predicting blood pressure based on the historical data related to the heart activities of the plurality of second subjects further comprises: 
generating a first model for predicting first blood pressure based on the historical data related to the heart activities of the plurality of second subjects (Step 102, Fig. 4; The personalized machine learning model can be used to predict blood pressure, [0077]; therefore the machine learning model must be capable of predicting blood pressure before personalization).  

Claims 7-8, 15-16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Basu in view of Horseman, and further in view of Peng et al (CN 105877723 A, hereinafter Peng).
Regarding Claim 7, modified Basu discloses the system of claim 2. Modified Basu discloses the claimed invention except for expressly disclosing wherein to generate the data related to the heart activity of the first subject based on the signal, the at least one processor is further directed to: 
transform the signal into a first representation in the frequency domain;  Preliminary Amendment Attorney Docket No.: 20624-0011 US00 
determine a first plurality of coefficients related to the first representation in the frequency domain; and 
generate the data related to the heart activity of the first subject based on the first plurality of coefficients.  
However, Peng teaches wherein the at least one processor is further directed to: 
transform the signal into a first representation in the frequency domain (“converts each beat of PPG signals into a frequency domain from a time domain”, Abstract);  Preliminary Amendment Attorney Docket No.: 20624-0011 US00 
determine a first plurality of coefficients related to the first representation in the frequency domain (“selects multiple sets of amplitudes and phases from the PPG signals converted into the frequency domain”; “10 groups of amplitudes and phase”, page 5); and 
generate the data related to the heart activity of the first subject based on the first plurality of coefficients (“transmits the multiple sets of selected amplitudes and phases into a preset neural network to be calculated so as to obtain blood pressure values and displays the values on an own display screen of the signal processing module”, Abstract).  
While Basu does not explicitly teach generating data generate the data related to the heart activity of the first subject to be done using an optical sensor, Basu does teach an optical sensor in the system (Element 224, Fig. 1B) to detect properties of the blood ([0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the data being generated related to the heart activity of the first subject in the system of Basu, with the blood pressure measurements done with the optical sensor of Basu and the signal transformation, coefficients, and data generation of Peng, because this is a way to increase blood pressure measurement accuracy, as taught by Peng (Abstract). 
Regarding Claim 8, modified Basu discloses the system of claim 2. Modified Basu discloses the claimed invention except for expressly disclosing wherein to generate the data related to the heart activity of the first subject based on the signal, the at least one processor is further directed to: 
transform a portion of the signal into a second representation in the frequency domain; 
determine a second plurality of coefficients related to the second representation in the frequency domain; and 
generate the data related to the heart activity of the first subject based on the second plurality of coefficients.  
However, Peng teaches the at least one processor is further directed to: 
transform a portion of the signal into a second representation in the frequency domain (“converts each beat of PPG signals into a frequency domain from a time domain”, Abstract); 
determine a second plurality of coefficients related to the second representation in the frequency domain (“selects multiple sets of amplitudes and phases from the PPG signals converted into the frequency domain”; “10 groups of amplitudes and phase”, page 5; 10 groups can be broken down into a first and second plurality); and 
generate the data related to the heart activity of the first subject based on the second plurality of coefficients (“transmits the multiple sets of selected amplitudes and phases into a preset neural network to be calculated so as to obtain blood pressure values and displays the values on an own display screen of the signal processing module”, Abstract).  
While Basu does not explicitly teach generating data generate the data related to the heart activity of the first subject to be done using an optical sensor, Basu does teach an optical sensor in the system (Element 224, Fig. 1B) to detect properties of the blood ([0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the data being generated related to the heart activity of the first subject in the system of Basu, with the blood pressure measurements done with the optical sensor of Basu and the signal transformation, coefficients, and data 
Regarding Claim 15, modified Basu discloses the method of claim 10. Modified Basu discloses the claimed invention except for expressly disclosing wherein the generating the data related to the heart activity of the first subject based on the signal further comprises: 
transforming the signal into a first representation in the frequency domain; 
determining a first plurality of coefficients related to the first representation in the frequency domain; and 
generating the data related to the heart activity of the first subject based on the first plurality of coefficients.  
However, Peng teaches wherein the generating the data related to the heart activity of the first subject based on the signal further comprises: 
transforming the signal into a first representation in the frequency domain (“converts each beat of PPG signals into a frequency domain from a time domain”, Abstract); 
determining a first plurality of coefficients related to the first representation in the frequency domain (“selects multiple sets of amplitudes and phases from the PPG signals converted into the frequency domain”; “10 groups of amplitudes and phase”, page 5); and 
generating the data related to the heart activity of the first subject based on the first plurality of coefficients (“transmits the multiple sets of selected amplitudes and phases into a preset neural network to be calculated so as to obtain blood pressure values and displays the values on an own display screen of the signal processing module”, Abstract).  
While Basu does not explicitly teach generating data generate the data related to the heart activity of the first subject to be done using an optical sensor, Basu does teach an optical sensor in the system (Element 224, Fig. 1B) to detect properties of the blood ([0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the data being generated related to the heart activity of the first subject in the method of Basu, with the blood pressure 
Regarding Claim 16, modified Basu discloses the method of claim 10. Modified Basu discloses the claimed invention except for expressly disclosing wherein the generating the data related to the heart activity of the first subject based on the signal further comprises: 
transforming a portion of the signal into a second representation in the frequency domain; 
determining a second plurality of coefficients related to the second representation in the frequency domain; and 
generating the data related to the heart activity of the first subject based on the second plurality of coefficients.  
However, Peng teaches wherein the generating the data related to the heart activity of the first subject based on the signal further comprises: 
transforming a portion of the signal into a second representation in the frequency domain (“converts each beat of PPG signals into a frequency domain from a time domain”, Abstract); 
determining a second plurality of coefficients related to the second representation in the frequency domain (“selects multiple sets of amplitudes and phases from the PPG signals converted into the frequency domain”; “10 groups of amplitudes and phase”, page 5; 10 groups can be broken down into a first and second plurality); and 
generating the data related to the heart activity of the first subject based on the second plurality of coefficients (“transmits the multiple sets of selected amplitudes and phases into a preset neural network to be calculated so as to obtain blood pressure values and displays the values on an own display screen of the signal processing module”, Abstract).  
While Basu does not explicitly teach generating data generate the data related to the heart activity of the first subject to be done using an optical sensor, Basu does teach an optical sensor in the system (Element 224, Fig. 1B) to detect properties of the blood ([0015]). It would have been obvious to one of the heart activity of the first subject in the method of Basu, with the blood pressure measurements done with the optical sensor of Basu and the signal transformation, coefficients, and data generation of Peng, because this is a way to increase blood pressure measurement accuracy, as taught by Peng (Abstract). 
Regarding Claim 23, modified Basu discloses the system of claim 18. Modified Basu discloses the claimed invention except for expressly disclosing wherein to generate the data related to the heart activity of the first subject based on the signal, the at least one processor is further directed to: 
transform the signal into a first representation in the frequency domain; 
determine a first plurality of coefficients related to the first representation in the frequency domain; and 
generate the data related to the heart activity of the first subject based on the first plurality of coefficients.
However, Peng teaches the at least one processor is further directed to: 
transform the signal into a first representation in the frequency domain (“converts each beat of PPG signals into a frequency domain from a time domain”, Abstract); 
determine a first plurality of coefficients related to the first representation in the frequency domain (“selects multiple sets of amplitudes and phases from the PPG signals converted into the frequency domain”; “10 groups of amplitudes and phase”, page 5); and 
generate the data related to the heart activity of the first subject based on the first plurality of coefficients (“transmits the multiple sets of selected amplitudes and phases into a preset neural network to be calculated so as to obtain blood pressure values and displays the values on an own display screen of the signal processing module”, Abstract). 
While Basu does not explicitly teach generating data generate the data related to the heart activity of the first subject to be done using an optical sensor, Basu does teach an optical sensor in the system (Element 224, Fig. 1B) to detect properties of the blood ([0015]). It would have been obvious to one of the heart activity of the first subject in the system of Basu, with the blood pressure measurements done with the optical sensor of Basu and the signal transformation, coefficients, and data generation of Peng, because this is a way to increase blood pressure measurement accuracy, as taught by Peng (Abstract). 
Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 6, the prior art fails to teach wherein the at least one processor is further directed to: generate a second model for predicting a plurality of residuals between the plurality of historical blood pressure measurements and values of the first blood pressure predicted by the first model based on the historical data related to the heart activities of the plurality of second subjects; and determine the preliminary model for predicting blood pressure based on the first model, the second model, and at least part of the historical data related to the heart activities of the plurality of second subjects. 
Regarding Claim 14, the prior art fails to teach: generating a second model for predicting a plurality of residuals between the plurality of historical blood pressure measurements and values of the first blood pressure predicted by the first model based on the historical data related to the heart activities of the plurality of second subjects; and determining the preliminary model for predicting blood pressure based on the first model, the second model, and at least part of the historical data related to the heart activities of the plurality of second subjects.  
The prior art Ripoll et al (US 20130012823 A1, cited in applicant’s 07/06/2021 IDS) discloses predicting error ([0035], [0083], [0087], [0088]). However, this error is white noise, not a residual. 
Another prior art, Sheng et al (CN 106599821 A), discloses a method for training the BP neural network model, comprising: generating a plurality of samples, each sample comprising the pulse value, predicting error.
Finally, Cavet et al (US 2015/0377909 Al, cited in applicant’s 07/06/2021 IDS), discloses estimating error ([0235]-[237]), but this error is generalized error, not a plurality of residuals. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Banerjee et al (US 2016/0038044 A1), which discloses a reference model for determining blood pressure associated with a plurality of test subjects (Figs. 2-3, [0011]).
See Kim et al (US 2017/0112395 A1), which discloses estimating a blood pressure corresponding to the extracted plurality of features and the determined group based on a learned blood pressure estimation algorithm.
See Carter et al (US 2017/0181649 A1), which discloses a predictive model for blood pressure determination.
See Przybyszewski et al (US 20170258340 A1), which discloses a blood pressure model of a signal processor in communication with the local storage device which is initialized with parameters based on the seed blood pressure data (Fig. 9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791